Citation Nr: 0125850	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  97-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Increased evaluation for lumbosacral myositis, currently 
rated as 20 percent disabling.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for hair loss, as due to 
an undiagnosed illness.

4. Entitlement to service connection for chest pain, as due 
to an undiagnosed illness.

5. Entitlement to service connection for ear infection, as 
due to an undiagnosed illness.

6. Entitlement to service connection for a nervous condition 
with symptoms of weight gain, loss of temper, 
irritability, insomnia, palpitations, anxiety, loss of 
control, hypersensitivity, memory loss, disturbing dreams, 
crying spells, weakness, and fatigue as due to an 
undiagnosed illness.

7. Entitlement to service connection for painful joints as 
due to an undiagnosed illness.

8. Entitlement to service connection for a sinus condition 
and respiratory condition with throat infection and 
shortness of breath, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1989, and again from January 1991 to September 1991 with 
service in Southwest Asia from February 7, 1991 to August 13, 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The claims for service connection for ear infection, a 
nervous condition, painful joints, and sinus/respiratory 
conditions are the subject of the REMAND portion of this 
decision.



FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claims regarding her lumbosacral myositis, 
hearing loss, hair loss, and chest pain has been developed 
by the RO.

2. Prior to April 23, 1997, the veteran's lumbosacral 
myositis was manifested by no more than characteristic 
pain on motion, slight limitation of motion, and mild 
neurological deficit.  There was no showing of muscle 
spasm.

3. From April 23, 1997, the veteran's lumbosacral myositis is 
manifested by severe limitation of motion, but no 
ankylosis and less than pronounced intervertebral disc 
syndrome. 

4. The veteran's bilateral hearing shows average puretone 
thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 16 
decibels in the right ear, and 22 decibels in the left 
ear, with speech recognition ability of 94 percent in each 
ear.

5. The evidence does not show that hair loss (alopecia) was 
manifested during service, or that the veteran currently 
suffers from alopecia.

6. The evidence does not show that a disability related to 
chest pain was manifested in service, or that the veteran 
currently suffers from a disability related to chest pain.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent prior to April 23, 1997 for lumbosacral myositis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5292, 5293, and 5295 (2001).

2. The criteria for a disability rating of 40 percent from 
April 23, 1997 for lumbosacral myositis are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

3. The veteran does not have a hearing loss disability for VA 
benefit purposes. 38 C.F.R. §  3.385 (2001).

4. Hair loss (alopecia) was not incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303, 3.317 (2001).

5. A disability related to chest pain was not incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the September 
1995 rating decision, the February 1997 rating decision, the 
February 1997 Statement of the Case, and the September 2000 
Supplemental Statement of the case of what would be 
necessary, evidentiary wise, for the assignment of an 
increase in the disability evaluation for the veteran's 
lumbosacral myositis, or to grant service connection for 
hearing loss, alopecia, and chest pain.  The notices sent to 
the veteran discussed the available evidence and the criteria 
including discussing the applicable Diagnostic Codes and 
informing the veteran that the evidence failed to show that 
her lumbosacral myositis presented a disability picture that 
more closely approximated a severe disability.  The notices 
also informed the veteran that service connection for hearing 
loss, alopecia, and chest pain was being denied because there 
was no medical evidence showing such conditions.  The RO sent 
a letter dated August 23, 1996 asking the veteran to submit 
any additional information.  The Board therefore concludes 
that the veteran was adequately informed of the information 
and evidence needed to substantiate her claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
With respect to her lumbosacral myositis, the record reflects 
that the veteran has submitted both service medical records, 
and outpatient treatment records.  In addition, the veteran 
has received two VA examinations for her back disability in 
1995 and 1999.  With respect to the claims for service 
connection for hearing loss, alopecia, and chest pain, there 
is no evidence of any treatment notes or other evidence that 
would be relevant.  The RO did ask for all relevant evidence 
in a letter dated August 23, 1996 and the veteran has not 
indicated that there is any other relevant evidence that has 
not been obtained.  The veteran did receive a VA examination 
in March 1995 which addressed the issues of hearing loss, 
alopecia, and chest pain.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
cited treatment records for her lumbosacral myositis and 
asked for evidence regarding the other claimed disabilities.  
In fact, it appears that all such evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Increased evaluation for lumbosacral myositis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  The Court 
noted that a claim for increased rating is a new claim, which 
is based upon facts different from those relied upon in a 
prior final denial of the veteran's claim.  Original claims 
are, as matter of law, those placed into appellate status by 
virtue of a Notice of Disagreement expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issue before the Board involves an initial 
rating.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

The veteran's service medical records reveal that she 
complained of and was treated for lower back pain beginning 
in October 1988.  Service medical records show complaints of 
lower back pain in November 1988 as well.  Treatment records 
dated in October 1994 show that she complained of lower back 
pain after heavy lifting and that the pain was exacerbated by 
exercise.  VA examination in March 1995 revealed complaints 
of pain, difficulty walking, and inability to do exercise.  
The examiner noted tenderness in the left lumbosacral area 
more than in the right and bilateral gluteal pain.  The 
examiner noted forward flexion to 90 degrees, backward 
extension to 15 degrees, lateral flexion 25 degrees 
bilaterally, and rotation 20 degrees bilaterally.  The 
examiner indicated this was no loss of range of motion and 
strength was normal.  The straight leg raising test was 
negative, and there was no evidence of swelling.  The 
examiner indicated a diagnosis of paravertebral myositis as 
well as bilateral lateral epicondylitis and bilateral shin 
splints.

In April 1997, the veteran underwent a second VA examination.  
The veteran indicated complaints of constant low back pain 
associated with loss of strength of the legs and pain in the 
left posterior aspect of the legs.  She complained of 
occasional numbness in her left leg.  She indicated her pain 
increased when lifting or when bending forward.  The examiner 
noted evidence of mild lumbosacral paravertebral muscle 
spasm.  The range of motion of the lumbar spine was 45 
degrees forward flexion, 10 degrees backward extension, 15 
degrees left lateral flexion, 35 degrees rotation to the 
left, and 10 degrees rotation to the right.  The examiner 
noted objective evidence of exquisite pain on motion on all 
movements of the lumbar spine.  There was no muscle atrophy 
of the lower extremities.  Muscle strength in both legs was 
normal.  There was diminished left knee jerk and diminished 
pinprick and smooth sensation on left L4 foot.  Straight leg 
raising was negative in both legs.  The veteran had a normal 
gait cycle.  The examiner provided a diagnosis of lumbar 
paravertebral myositis and ordered a computed tomography (CT) 
scan and an electromyographic (EMG) examination.  The CT scan 
was completed on May 2, 1997 and revealed no definite disk 
herniation or spinal canal stenosis.  There were no 
significant bony abnormalities shown on the CT scan.  The EMG 
was completed on May 14, 1997 and was normal, with no 
evidence of radiculopathy.

In January 1999, the veteran underwent a third VA examination 
for her lumbar spine.  At that time she complained of chronic 
low back pain radiating to her neck and occasionally to her 
upper arms.  She also complained of pain radiating to her 
legs associated with numbness and cramps.  There was no 
indication that the veteran had sought treatment between 
April 1997 and January 1999.  The examiner noted that walking 
and lifting tended to make the veteran's pain worse and 
alleviating factors were lying down, ice, and muscle 
relaxants.  The examiner noted that the veteran worked for 
the Post Office and walked approximately 4 to 5 miles per day 
with a heavy backpack that exacerbated her symptoms.  The 
range of motion of the lumbar spine was 60 degrees of 
flexion, 15 degrees extension, 15 degrees bilateral bending, 
and 10 degrees rotation bilaterally.  The examiner noted pain 
on motion in the last 10 degrees of motion in all directions.  
The examiner found objective evidence of painful motion and 
spasms and weakness in all four extremities.  Muscle strength 
was 4/5 in upper extremities and 4/5 to 5/5 in lower 
extremities.  There was deceased pinprick and light touching 
sensation in the left upper extremity and left lower 
extremity only diffusely.  Deep tendon reflexes were +1 in 
patellar and Achilles bilaterally and straight leg raising 
was positive in the left leg.  The examiner provided a 
diagnosis of both cervical and lumbar myositis.

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2001). 

Diagnostic Code 5289 provides a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 
(2001).  

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2001).

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2001).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The medical evidence in the claims folder reveals that the 
veteran sought treatment for her low back pain beginning in 
October 1988 while in service and had treatment again in 
October 1994.  There are no treatment notes in the file later 
than October 1994.  The veteran did undergo VA examinations 
in March 1995, April 1997, and January 1999.  

A.  Increased rating prior to April 23, 1997

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2001).

Back symptomatology exhibited prior to April 23, 1997 was 
slight or mild in degree.  The veteran had pain on exertion 
and only slight limitation of motion and some tenderness of 
the lumbar spine when seen from 1988 to 1995.  The March 1995 
VA examination report indicates almost full flexion and over 
all no more than slight limitation of motion and normal 
strength.  There are no objective signs of weakness, 
deformity, or other indicia of pain on motion warranting a 
higher rating.  This limitation of motion does not more 
closely approximate moderate limitation of motion which would 
be required for a disability rating of greater than 10 
percent under DC 5292.

Under DC 5293 a 10 percent rating is assigned for mild 
invertebral disc syndrome, a higher rating of 20 percent is 
not warranted unless there is moderate invertebral disc 
syndrome with recurring attacks.  The veteran reported 
constant and severe pain, but it is noted that the evidence 
shows she sought treatment for this only intermittently 
between 1988 and 1995.  Objective testing did not reveal any 
weakness in the spine, muscle spasm, or significant recurring 
attacks.  Degenerative disc disease was not demonstrated on 
x-ray studies.  The straight leg test was negative.  The 
exhibited neurological findings did not approximate moderate 
invertebral disc syndrome with recurring attacks prior to 
April 23, 1997.

Under DC 5295 a 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion, a higher rating, 
of 20 percent, is not warranted unless there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  There is no medical 
evidence prior to April 23, 1997 that the veteran experienced 
muscle spasm on extreme forward bending, and no showing of 
loss of lateral spine motion in the standing position.  
Therefore, the Board concludes that under DC 5295, the 
veteran is entitled to a 10 percent rating and no higher for 
her lumbosacral myositis, prior to April 23, 1997.

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms more closely approximating moderate, severe, or 
pronounced invertebral disc syndrome, or muscle spasm or 
severe lumbosacral strain.  The Board does acknowledge that 
the veteran had low back pain since discharge from the 
service but in light of the relative slight limitation of 
motion, and lack of objective signs of pain on motion, the 
Board finds that this pain does not functionally limit the 
veteran's activities more than is described above as 10 
percent disabling.

Therefore, the Board finds that prior to April 23, 1997, the 
veteran's lumbosacral myositis is 10 percent disabling and no 
higher, utilizing all relevant diagnostic codes.  38 C.F.R. 
§§  4.59, 4.71a DC 5289, 5292, 5293, 5295 (2001).

B.  Increased rating subsequent to April 23, 1997

In a Supplement Statement of the Case  dated in September 
2000, the RO granted an increase in the veteran's disability 
rating for lumbosacral myositis to 20 percent disabling 
effective April 23, 1997.

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2001).

VA examination in April 1997 revealed range of motion of the 
lumbar spine to be 45 degrees forward flexion, 10 degrees 
backward extension, 15 degrees left lateral flexion, 35 
degrees rotation to the left, and 10 degrees rotation to the 
right.  The examiner noted objective evidence of exquisite 
pain on motion of the lumbar spine in all directions.  The 
January 1999 VA examination revealed range of motion of the 
lumbar spine to be 60 degrees forward flexion, 15 degrees 
extension, lateral bending 15 degrees bilaterally, and 10 
degrees of rotation bilaterally again with objective evidence 
of pain on motion and demonstrable muscle spasm.  This 
limitation of motion clearly exceeds the limitation found in 
March 1995 and the Board finds that the range of motion, 
especially in light of the objective evidence of severe pain 
on motion, most closely approximates severe limitation of 
motion.  The Board notes that in terms of forward flexion the 
range of motion appears to have increased somewhat between 
1997 and 1999 but there is still clear evidence of pain on 
motion.  Therefore the Board finds that under DC 5292, a 
rating of 40 percent, subsequent to April 23, 1997, is 
warranted for severe limitation of motion of the lumbar 
spine.

Under DC 5293 a rating of 40 percent is assigned for severe 
invertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  A 
higher rating, of 60 percent, is warranted where there is 
medical evidence showing pronounced degenerative disc disease 
with sciatic neuropathy, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings.  Id.  VA 
examinations in 1997 and 1999 revealed muscle spasm, and 
there was decreased sensation to pinprick on the left foot.  
There was normal muscle strength (5/5) in 1997 and slightly 
diminished muscle strength (4/5) in 1999. Straight leg 
raising was positive in the left leg in 1999.  However, the 
evidence also shows that a CT scan performed in 1997 revealed 
no disk herniation or spinal stenosis, and no significant 
bony abnormalities.  An EMG performed in 1997 was normal and 
showed no radiculopathy.  The veteran does not have absent 
ankle jerk.  The evidence establishes that the veteran 
continues to work for the Post Office walking 4 to 5 miles a 
day and there is no evidence of ongoing treatment for her 
back disability.  In light of all the evidence the Board 
finds that her disability does not more closely approximates 
pronounced intervertebral disc syndrome.  The Board finds 
especially probative the EMG report showing no radiculopathy 
and the apparent lack of ongoing treatment for her back 
disability.  Therefore, the Board finds that a rating in 
excess of 40 percent rating is not warranted, subsequent to 
April 23, 1997, under DC 5293.

With respect to DC 5295 for lumbosacral strain, a 40 percent 
rating is the highest available schedular rating, and 
therefore this Diagnostic Code cannot provide the basis for a 
rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5295 
(2001). 

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms creating impairment more closely resembling 
pronounced invertebral disc syndrome, that would warrant a 60 
percent disability evaluation. The examiner noted that the 
veteran continues to be able to walk 4 to 5 miles a day for 
her job, although with increasing pain.  Additionally, there 
is no evidence in the record that the veteran has sought 
treatment since 1994 for her back disability which the Board 
finds to be significant in determining the extent of her 
functional impairment.  The veteran does suffer from severe 
back pain and pain on motion in all directions, but the Board 
finds that the 40 percent rating based on limitation of 
motion takes her back pain into account and mostly closely 
approximates her overall disability based on her lumbosacral 
myositis and the Board finds that pronounced invertebral disc 
syndrome is not shown or approximated.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the medical evidence of record does not 
indicate the veteran is frequently hospitalized for her 
lumbosacral myositis and there is no indication that the 
veteran's service-connected lumbosacral myositis has a marked 
interference on employment.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

Therefore, based on the evidence, the Board finds that the 
criteria for a disability rating of 40 percent, and no 
higher, for lumbosacral myositis subsequent to April 23, 1997 
are met.  38 C.F.R. §§ 4.7, 4.40, 4.45. 4.59. 4.71a, 
Diagnostic Codes (DC) 5289, 5292, 5293, and 5295. (2001)

II.  Service connection for hearing loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

The veteran's service medical records are negative for any 
complaint of hearing loss.  A periodic routine Army Reserve 
examination in May 1993 showed a normal range of hearing.  
The first mention of a hearing loss came in 1995 when the 
veteran filed her current claim.

In March 1995, the veteran underwent a VA audiometric 
examination which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
15
15
20
15
LEFT
        
20
25
20
25
20

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 16 decibels in the right ear and 
22 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 94 percent in the both ears.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2001).

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability for VA benefit 
purposes.  The puretone thresholds at the applicable 
frequencies are 25 or less in all frequencies, and her scores 
on the Maryland CNC Test are not less than 94 percent.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App.  223, 225 (1992).  Since there is no current hearing 
loss disability, service connection for hearing loss is not 
warranted. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

III.  Service connection for hair loss (alopecia) and chest 
pain

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

In addition, under 38 U.S.C.A. § 1117 (West Supp. 2001), the 
Secretary of VA may pay compensation to any Gulf War veteran 
suffering from an illness or combination of illnesses 
manifested by signs or symptoms of undiagnosed illnesses, and 
who may have acquired these symptoms as a result of exposure 
to the "complex biological, chemical, physical and 
psychological environment of the Southwest Asia theater of 
operations."  The history notes that, in addition to 
exposure to external environmental hazards such as fumes and 
smoke from military operations, oil well fires, and the 
possible exposure to agents of chemical and biological 
warfare, members of the Armed Forces were exposed to 
investigational drugs and vaccines, and were also given 
multiple immunizations.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 provided that the 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

Signs and symptoms involving skin (which would include 
alopecia), and cardiovascular signs and symptoms are both 
included in the list of potential disabilities subject to 
service connection as being due to an undiagnosed illness.  
38 C.F.R. § 3.317(5)(b)(2) and (11) (2001).

Service medical records are negative for any complaints of or 
treatment for alopecia or chest pain.  An Army Reserve 
examination in May 1993 indicated the veteran had normal skin 
and scalp, and normal chest and lungs.  In a May 1993 report 
of medical history, the veteran denies any history of chest 
pain, or any skin disease.

The first mention of loss of hair or chest pain comes in 1995 
when the veteran filed her current claim.  She had a general 
medical examination in March 1995.  The veteran complained of 
hair loss, especially when combing her hair, and she 
complained of chest tightness occurring chiefly when she had 
a cold but also sometimes without any upper respiratory 
infection.  The examiner found no evidence of any hair loss 
(alopecia) on the veteran's scalp.  In terms of 
cardiovascular symptoms, the examiner found a normal sinus 
rhythm, no heart murmur, and no thrill.  The veteran's 
peripheral pulses were present and adequate.  Her respiratory 
system was clear to auscultation.  The veteran underwent a VA 
examination for trachea and bronchi in March 1995.  Her chief 
complaints at that examination were shortness of breath and 
multiple respiratory infections rather than chest pain.  Upon 
examination, her lungs were clear to auscultation with no 
rhonchus, wheezes, or rales.  A chest x-ray from December 
1994 was negative. A pulmonary function test (PFT) performed 
in March 1995 was normal.  The examiner indicated no evidence 
of active pulmonary disease.  A skin examination was provided 
in April 1995 and the examiner noted some brownish patches of 
skin, areas of seborrheic keratosis, and marked dryness of 
skin on legs, but there is no indication of any finding of 
hair loss (alopecia).  The examiner did provide diagnoses of 
tinea versicolor, seborrheic keratosis, and necrosis.

There is no further evidence in the records regarding either 
hair loss or chest pain.  There is no evidence of any ongoing 
treatment for either condition.

Based on the above, the Board finds the appellant has 
presented no competent medical evidence showing a current 
disability, diagnosed or undiagnosed, manifested by hair loss 
or chest pain.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v Derwinski, 
3 Vet. App.  223, 225 (1992).  Since there is no current hair 
loss or chest pain disability, service connection for both of 
these conditions is not warranted either directly or 
presumptively as due to an undiagnosed illness. 38 U.S.C.A. § 
1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.317 
(2001).

ORDER

An increased evaluation for lumbosacral myositis prior to 
April 23, 1997, then rated as 10 percent disabling, is 
denied.
An increased evaluation of 40 percent, and no higher, for 
lumbosacral myositis, subsequent to April 23, 1997, is 
granted, subject to the regulations governing the award of 
monetary benefits.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for hair loss, as due to an 
undiagnosed illness is denied.

Entitlement to service connection for chest pain, as due to 
an undiagnosed illness is denied.


REMAND

The revised statutory and regulatory duty to assist requires 
VA to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The VCAA also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the remainder of the veteran's claims can 
be considered further

Service medical records and VA examinations have shown that 
the veteran has, at least at times, suffered from ear 
infections, painful joints, and sinus/respiratory conditions 
with throat infection and shortness of breath.  In addition, 
a psychological screening report dated April 25, 1995 has 
indicated the presence of various psychological symptoms and 
suggests a diagnosis of major depressive disorder without 
psychotic features.

The Board notes that none of the veteran's examiners and none 
of the medical records have provided an opinion as to the 
most probable etiology of her ear infections, nervous 
condition, painful joints, or sinus/respiratory condition.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

The examiners are specifically instructed to review all the 
medical records provided, including the service medical 
records, and all previous examination reports in order to 
assist in arriving at the opinions requested.

Therefore, the Board REMANDS this case to the RO for the 
following actions:

1. The veteran should be requested to 
identify all sources of treatment 
received for a nervous condition, ear 
infections, painful joints, and 
sinus/respiratory condition since 
leaving active service, and to furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO is advised that 
efforts to obtain records should 
continue until they are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

2. The RO should then arrange for the 
veteran to be accorded a VA 
psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present, if any.  
All necessary special studies or tests 
should be accomplished.  The 
examination report should reflect 
review of pertinent material in the 
claims folder, including service 
medical records and all available 
treatment records.  Therefore, the 
veteran's claims folder including a 
copy of this remand order, should be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  The examiner should 
utilize the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving 
at diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found. The examiner 
must also indicate whether it is more 
likely, less likely or as likely as 
not that any such disorder is related 
to service either by way of incurrence 
or aggravation.  A complete rationale 
for any opinions expressed, positive 
or negative, must be provided.  The 
examiner should reconcile his or her 
opinion as to the nature and etiology 
of the veteran's psychiatric disorder 
with any other opinions offered in the 
record.

3. The RO should then arrange for the 
veteran to be accorded VA examinations 
to determine the nature and etiology 
of the veteran's recurrent ear 
infections, painful joints, and 
sinus/respiratory conditions, if any.  
All necessary special studies or tests 
should be accomplished.  The 
examination reports should reflect 
review of pertinent material in the 
claims folder, including service 
medical records and all available 
treatment records.  Therefore, the 
veteran's claims folder including a 
copy of this remand order, should be 
made available to the examiners for 
review in conjunction with the 
examinations.  The examiners must also 
indicate whether it is more likely, 
less likely or as likely as not that 
the veteran's ear infections, painful 
joints, and sinus/respiratory 
conditions are related to service 
either by way of incurrence or 
aggravation and whether or not they 
are attributable to a known diagnosis.  
A complete rationale for any opinions 
expressed, positive or negative, must 
be provided.  The examiner should 
reconcile his or her opinion as to the 
nature and etiology of the veteran's 
conditions with any other opinions 
offered in the record.

4. Following completion of the foregoing, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  Thereafter, the RO 
should readjudicate the veteran's 
claims of service connection for a 
nervous condition, ear infections, 
painful joints, and a 
sinus/respiratory condition, based on 
all of the evidence of record.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of one or more of the remaining claims on appeal.  
38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



